Order filed April 22, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00246-CV
                                   ____________

                     IN THE MATTER OF R.C., Appellant


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-04332J

                                     ORDER

      Appellant’s brief discloses the name of a person who was a minor when the
underlying suit was filed. See Tex. R. App. P. 9.9(a)(3). Accordingly, the brief is
STRICKEN.

      Appellant is ordered to file a brief that complies with Texas Rule of
Appellate Procedure 9.9 on or before May 3, 2021.

                                  PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Poissant.